Title: To George Washington from William Jackson, 24 October 1785
From: Jackson, William
To: Washington, George



Dear General,
Philadelphia October 24th 1785.

In obedience to an order of the Pennsylvania State Society of the Cincinnati, I do myself the honor to transmit Two hundred and fifty diplomas for your Excellency’s signature.
Availing ourselves of General Knox’s presence in Philadelphia—we presumed to request that he would countersign the diplomas before they were sent to you—and, in order to secure the safe transmission of them, Captain Fullerton, the Assistant Secretary, does himself the honor to wait upon your Excellency in person.
The enclosed address is intended as the prefatory introduction to a pamphlet, containing the general Institution and proceedings of our State-Society, which is now in the press—and which, when completed, I will do myself the honor of transmitting to your Excellency.
We have good reason to conclude, from the present temper of our fellow-citizens, that the Assembly, which meets tomorrow, will grant a charter of incorporation to the Society. With the most respectful sentiments of esteem and affection, I am My dear General, Your obedient humble Servant

W. Jackson

